DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 12/28/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Rossoll et al. (US5362579).
	As to claim 1, Rossoll et al. discloses a microbattery (figure 2, number 24,22,20), comprising: a microbattery structure formed in a stack (figure 2 number 24,22,20), the stack comprising multiple surfaces; a first terminal (figure 2 number 26) on one of the surfaces and coupled to an anode (figure 2 number 20) of a battery in the microbattery structure; a second terminal (figure 2 number 2) on one of the surfaces and coupled to a cathode (figure 2 number 24) of the battery in the microbattery structure; and a metal-containing film covering at least one of the surfaces of the stack (col. 8 lines 55-60).


As to claim 3, Rossoll et al. discloses wherein the multiple surfaces comprise two side surfaces and the metal-containing film covers at least the two sides of the surfaces of the stack (figure 1a number 6).
As to claim 4, Rossoll et al. discloses wherein the multiple surfaces comprises a face side where the first and second terminal are located, and another side opposite the face side, and wherein the metal-containing film additionally covers the other side of the stack (col. 8 lines 63-66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5,7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossoll et al. in view of Bates (US20080003492).
	Rossoll et al. discloses the microbattery above. Rossoll et al. discloses that the stack has a length between the two sides and the layers are parallel along the length (figure 2), the metal containing film comprise metal (figure 1b number 16) and a solder film covers the surface of the metal containing film (figure 1b number 18). Rossoll et al. fail to disclose wherein: the stack comprises layers of a substrate, a polymer, and a 
	Bates teaches wherein: the stack comprises layers of a substrate, a polymer, and a cover plate, and the cover plate layer is on the other side of the stack and covered by the metal- containing film and the substrate is on the face side (paragraph 0025) for the purpose of providing a hermetic barrier package that is an anode expansion absorbing structure (paragraph 0022).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Rossoll et al. with the stack comprises layers of a substrate, a polymer, and a cover plate, and the cover plate layer is on the other side of the stack and covered by the metal- containing film and the substrate is on the face side for the purpose of providing a hermetic barrier package that is an anode expansion absorbing structure (paragraph 0022).
	As to at least the polymer and cover plate layers are removed from above regions of the substrate that are adjacent edges of the microbattery is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As to the substrate on the face side has a surface not covered by the metal-containing film or the solder film, Bates teaches the substrate on the face side has a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Rossoll et al. with the substrate on the face side has a surface not covered by the metal-containing film or the solder film in order to providing the thin film battery as thin as possible (paragraph  0034).
3.	Claims 8-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossoll et al. in view of Bates and in further view of Laurent et al. (US20070238019).
	Rossoll et al. and Bates discloses the microbattery described above. Rossoll et al. discloses the stack has a length between the two sides and the layers are parallel along the length (Figure 2); the metal-containing film comprises a metal (figure 1 b number 16); a solder film (figure 1b number 18) covers surfaces of the metal-containing film.
Rossoll et al. fail to disclose wherein: the stack comprises layers of a substrate, a polymer, and a cover plate, and the cover plate layer is on the other side of the stack and covered by the metal- containing film and the substrate is on the face side; a polymer covers surfaces of the solder film; the substrate on the face side is at least partly covered with adhesive, and the face side comprises two terminals coupled to through-vias that extend through the substrate layer; a polymer film covers surfaces of the solder film and a surface of the adhesive opposite a surface of the adhesive that covers the substrate; and openings are formed in the polymer film to uncover at least a portion of corresponding terminals.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Rossoll et al. with wherein: the stack comprises layers of a substrate, a polymer, and a cover plate, and the cover plate layer is on the other side of the stack and covered by the metal- containing film and the substrate is on the face side; a polymer covers surfaces of the solder film; the substrate on the face side is at least partly covered with adhesive, for the purpose of providing a hermetic barrier package that is an anode expansion absorbing structure (paragraph 0022).
	Laurent et al. teaches the face side comprises two terminals coupled to through-vias that extend through the substrate layer; and openings which are filled with conductor are formed in the polymer film to uncover at least a portion of corresponding terminals for the purpose of providing rear connection terminals of the microbattery (paragraph 0023). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Rossoll et al. with the face side comprises two terminals coupled to through-vias that extend through the substrate layer; and openings which are filled with conductor are formed in the polymer film to 
Rossoll et al. fail to disclose wherein a thickness of the microbattery ranges in thickness from 0.01mm to 1mm.
Laurent et al. teaches wherein a thickness of the microbattery ranges in thickness from 0.01mm to 1mm for the purpose to minimize the size of a the microbattery (paragraph 0011,0023).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Rossoll et al. with wherein a thickness of the microbattery ranges in thickness from 0.01mm to 1mm for the purpose to minimize the size of a the microbattery (paragraph 0011,0023).
4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossoll et al. 
Rossoll et al. discloses the microbattery described above. Rossoll et al. fail to disclose wherein the substrate is thicker at about a midpoint of the length and thinner at ends of the stack. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the substrate is thicker at about a midpoint of the length and thinner at ends of the stack in order to provide optimal results in absence of unexpected results. 
 	As to at least the polymer and top cover layers are removed from above thinner regions of the substrate that are adjacent edges of the microbattery is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724